  Case 2:19-cv-07194-AKT Document 31 Filed 10/06/20 Page 1 of 5 PageID #: 93



                                                            Jackson Lewis P.C.
                                                            58 South Service Road, Suite 250
                                                            Melville NY 11747
                                                            (631) 247-0404 Direct
                                                            (631) 247-0417 Fax
                                                            jacksonlewis.com



EMAIL ADDRESS: NOEL.TRIPP@JACKSONLEWIS.COM
DIRECT DIAL: (631) 247-4661


                                                      October 6, 2020
VIA ECF

Hon. A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza, P.O. Box 9014
Central Islip, NY 11722
                                             Re: Carlos Amaya v. Ernesto Decena, et al.
                                                 Civil Case No.: 19-cv-07194 (DRH) (AKT)

Dear Judge Tomlinson:

        As counsel for Defendants in the above matter, we write together with Plaintiff’s counsel to
submit the parties’ signed consent to Your Honor’s jurisdiction for purposes of approving the
parties’ FLSA Settlement Agreement (“Agreement”). See Exhibit A. For the reasons set forth in
the parties’ application, the parties request that the Court approve the Agreement. Dkt. 30.

         Further, the parties wanted to bring to Your Honor’s attention that while the parties agree
that the settlement amount is $7,999.98 (as shown in Exhibit B of the Settlement Agreement), there
is an internal inconsistency within paragraph 4 of the Agreement. Enclosed is a conformed,
corrected copy of page 3 of the Agreement, countersigned by counsel with the consent of their
respective clients. See Exhibit B. The parties request that the approval reflect this change, and
remain willing to provide any other supplemental information that the Court may require in order
to approve the Agreement and close the case.
                                                Respectfully submitted,

 LAW OFFICES OF JAMES F. SULLIVAN, P.C.                 JACKSON LEWIS P.C.
 ATTORNEYS FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANTS
 52 Duane Street, 7th Fl.                               58 South Service Rd., Ste. 250
 New York, New York 10007                               Melville, New York 11747
 Tel.: (212) 374-0009                                   Tel.: (631) 247-0404

 By:      s/ James F. Sullivan                          By:     s/ Noel P. Tripp
          JAMES F. SULLIVAN, ESQ.                               NOEL P. TRIPP, ESQ.

4850-2472-3916, v. 1
Case 2:19-cv-07194-AKT Document 31 Filed 10/06/20 Page 2 of 5 PageID #: 94




    EXHIBIT A
          Case 2:19-cv-07194-AKT Document 31 Filed 10/06/20 Page 3 of 5 PageID #: 95



AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Eastern District of New York

                           Carlos Amaya
                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )    Civil Action No.     9-cv-07194 (DRH) (AKT)
                Ernie's Auto Detailing Inc., et al.
                                                                               )
                               Defendant                                       )




           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


        Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


    Printed names ofparties and attorneys                                   Signatures ofparties or attorneys                    Dates
Ernie's Auto Detailing Inc. and Ernesto Decena

                                                                                                                              Aze_
C   alf                   /4/i                                                                                                 tobiza


                                                                   Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                 District Judge's signature



                                                                                                  Printed name and tide


Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
Case 2:19-cv-07194-AKT Document 31 Filed 10/06/20 Page 4 of 5 PageID #: 96




    EXHIBIT B
Case 2:19-cv-07194-AKT Document 31 Filed 10/06/20 Page 5 of 5 PageID #: 97




   3. Release of All FLSA Claims by Plaintiff. Plaintiff knowingly and voluntarily releases
      and forever discharges Defendants of and from any and all FLSA Claims of any kind or
      nature, whether known or unknown, arising up to and as of the date of the execution of this
      Agreement, which may exist against Defendants, including, but not limited to, the FLSA
      Claims contained in the Lawsuit and any other FLSA claim whatsoever; and any claim for
      costs, fees, or other expenses, including, but not limited to, a claim for attorneys' fees or
      costs.

    4. Consideration. In exchange for the promises made herein by Plaintiff, Ernie's Auto agrees
       to pay the total sum of '                                                           ("the
       Settlement Sum") in two (2 installments in accordance with the schecule attached hereto
       as Exhibit B, as follows: S
                                 otoutto4
                                      enrantt
                                            USekvi (t 4,tt lit centd fr cs    (",(+)
                                                                                  U                   SS
           a. Within seven (7) business days after court approval, Ernie's Auto will send the first
              installment payment as reflected in Exhibit B below. On or before November 26,
              2020 (provided the Court has approved this agreement and dismissed the above-
              captioned action), Ernie's Auto will send the second installment payment as
              reflected in Exhibit B below,

           b. If court approval has not occurred, the first settlement payment will be sent to
              Plaintiff's counsel to hold "in escrow" pending settlement approval. In the event
              approval is not granted, counsel for Plaintiff shall return all such payments to
              counsel for Defendants;

           c. Payments to Plaintiff shall be reported 25% as wages on Form W-2 and 75% as
              non-wage damages reported on Form 1099, with backup withholding as
              appropriate. Payments to Plaintiff's counsel as attorneys' fees shall be reported on
              Forms 1099 issued to Plaintiff counsel, James F. Sullivan, Esq. of the Law Office
              of James Sullivan, P.C.;

           d. The Parties agree that, for purposes of any forms that may be requested by
              Defendants in connection with payment, Plaintiff may, where applicable, indicate
              "applied for" in any portion that requests a taxpayer identification number;

           e. The settlement payments shall be sent to Plaintiff's counsel who shall be
              responsible for distribution of the payments to Plaintiff.

    5. Non-Admission of Wrongdoing. Plaintiff and Defendants agree that neither this
       Agreement nor the furnishing of the consideration provided for herein shall be deemed or
       construed at any time or for any purpose as an admission of any liability or unlawful
       conduct of any kind by Defendants.
